Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 1 of 17. PageID #: 583




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



KATHLEEN HOGAN,                                       CASE NO.       1:20 CV1331


       Plaintiff,

                                                      JUDGE DONALD C. NUGENT
                                                 )
                                                 )
CITY OF PARMA,OHIO,et aL,                        ) MEMORANDUM OPINION

       Defendants.



       This matter is before the Conrt on the Motion for Summary Judgment filed by

Defendants, City ofParma and City ofParma Police Officer Peter Shepetiak ("Officer

Shepetiak"). (Docket #37.)

I.     Factual and Procedural Background.'

       On June 20,2018, while working traffic enforcement in the City ofParma, Ohio, Officer

Shepetiak stopped a car driven by Jonathan Legg. Prior to the traffic stop. Officer Shepetiak had

randomly entered Mr. Legg's license plate number into his Mobile Data Terminal and

discovered that the license plate on Mr. Legg's car was registered to a different vehicle.



         The facts as stated in this Memorandum Opinion and Order are taken from the
 Parties' submissions. Those material facts that are controverted and supported by
 deposition testimony, affidavit, or other evidence are stated in the light most favorable to
 the non-moving Party.
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 2 of 17. PageID #: 584




(Deposition of Officer Peter Shepetiak ("Shepetiak Depo."), Docket # 37-1, at pp. 50-52.) As

they were passing in opposite directions, Officer Shepetiak made eye contact with Mr. Legg.

Officer Shepetiak testified that Mr. Legg "rapidly turned away" and "scooted down into his

seat." (Id. at p. 53.) Officer Shepetiak then turned his car around; got behind Mr. Legg's car;

activated his lights and sirens; and, Mr. Legg stopped after "quarter mile plus." (Id. at p. 55.) In

a statement immediately following this incident. Officer Shepetiak indicated that Mr. Legg

continued to drive for almost a half mile before stopping. (Id. at p. 81.)

        After Mr. Legg had stopped, and either just prior to or right after Officer Shepetiak

approached Mr. Legg, Detective Luke Berry ofthe neighboring City ofParma Heights Police

Department arrived on the scene. Detective Berry was off-duty and his police radio was tuned to

the City ofParma's police channel at the time of Officer Shepetiak's call for back-up, in which

he indicated that the plates on the vehicle he was pursuing did not match the vehicle.(Deposition

of Detective Luke Berry("Berry Depo."), Docket #37-2 at pp. 33-34.) Detective Berry then saw

Officer Shepetiak drive past him with his lights on,"chirping his siren." Detective Berry

testified that it "didn't look like [Mr. Legg was] making any attempt to stop;" that he thought it

might be a pursuit; that[Mr. Legg]"looked like he was deciding whether or not he was actually

going to stop;" and,"then after chirping the siren a couple times,[Mr. Legg] eventually pulled

over." (Id. at p. 34.) Detective Berry was "right there;" believed backup was several minutes

away; and, stopped to assist Officer Shepetiak. Detective Berry testified that "due to what[he]

had just seen and the elevated risk that-if the plates don't match the car, you don't know who

the owner is, you don't know -it could be a stolen car, it could be a lot ofthings. So we- we

always send two cars to that kind of a traffic stop until you figured it out." (Id. at p. 35.)



                                                 -2-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 3 of 17. PageID #: 585




        Detective Berry turned his car around; pulled up behind Officer Shepetiak; turned his

lights on; and, walked up and waited near the front of Officer Shepetiak's police cruiser so as not

to distract or surprise him. (Id.) Detective Berry was in plain clothes, wearing a shirt, tie and

dress pants, with his badge on his right hip. (Id. at p. 36.)

        Officer Shepetiak approached the passenger side of Mr. Legg's vehicle; introduced

himself and explained the reason for the traffic stop; and, asked for Mr. Legg's driver's license

and insurance. (Shepetiak Depo. at p. 58.) Officer Shepetiak testified that Mr. Legg explained

that "the plates that were on his current vehicle belonged to another vehicle that was in a shop."

(Id.) Officer Shepetiak testified that Mr. Legg appeared nervous- his hands were trembling, he

was breathing heavily and sounded shaky- but that Mr. Legg was initially cooperative. (Id.)

Officer Shepetiak then questioned Mr. Legg regarding whether he had anything illegal in the

vehicle, including weapons. (Id. at p. 59.) Mr. Legg focused on the center console area and

replied "no." (Id.) Officer Shepetiak stated that he made eye contact with Mr. Legg "at points,"

but that Mr. Legg "broke eye contact quite a bit." (Id. at 60.)

       Detective Berry also spoke to Mr. Legg briefly through the passenger side window.

Detective Berry testified that Mr. Legg was "rifling through papers" and "holding an e-check

paper and talking about something with e-check." (Berry Depo. at p. 37.) Detective Berry

thought that an issue with e-check requirements may have prevented Mr. Legg from renewing

his license plates, thus explaining why he "put false plates on the car." (Id. at p. 38.) Detective

Berry testified that Mr. Legg was uncontrollably shaking and so nervous that he couldn't hold his

hands still. Detective Berry stated that Mr. Legg's voice was shaky but, other than that, Mr.

Legg was coherent and sensible. (Id.) Detective Berry testified that Mr. Legg "largely avoided


                                                 -3-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 4 of 17. PageID #: 586




eye contact" and that his focus was "primarily down into the center console." (Id. at p. 39.)

       During that time, Officer Shepetiak had walked to the driver's side ofthe car; briefly

looked at the car's VIN munber; and, because he felt that Mr. Legg was "nervous beyond what a

normal traffic stop" would cause, asked permission to search the vehicle. (Shepetiak Depo. at p.

62.) Detective Berry testified he believed a search was warranted given the extended time Mr.

Legg took to pull over; the way Mr. Legg was fixated on the center console; the fact that the

license plates did not match the car; and, because Mr. Legg was unusually nervous and could not

control his nervousness. (Berry Depo. at pp. 40-41.) Mr. Legg agreed to the search and Officer

Shepetiak asked Mr. Legg to step out ofthe vehicle. As Mr. Legg stepped out. Officer Shepetiak

asked Mr. Legg to face the opposite direction and put his hands on the roof ofthe car so that he

could conduct a pat down for weapons. (Shepetiak Depo. at p. 65.)

       Detective Berry testified that up until that time, the traffic stop had been "very normal,"

until he saw Mr. Legg's "right hand shoot into the area of his waistband or right side, right hip

side." (Berry Depo. at p. 45.) Detective Berry gave Mr. Legg a "verbal command for [Mr. Legg]

to not-to show us his hands, because he started going down with his hands, and not to reach in

his waistband." (Shepetiak Depo. at pp. 69-70.) Detective Berry testified that he gave multiple

verbal commands to that effect. (Berry Depo. at p. 49.) Detective Berry stated that he does not

remember ever yelling the word "gun." (Berry Depo. at p. 48-50.)

       Officer Shepetiak did not have an opportunity to pat Mr. Legg down, nor did he see a

gun, but his deposition testimony reflects that he believed Mr. Legg had a gun. (Shepetiak Depo.

at pp. 74-78.) Officer Shepetiak testified that Mr. Legg's "hands dropped down in front of him,"

leading him to believe the gun was in his waistband. Officer Shepetiak immediately "grabbed


                                                -4-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 5 of 17. PageID #: 587




[Mr. Legg]... attempting] to restrain him from grabbing his gun." (Id. at p. 73.) A witness to

the incident, Jermifer Belcik, who was driving by at the time, stated via Affidavit that she saw

Mr. Legg "start to wrestle with" Officer Shepetiak, who was "trying to hold on"to Mr. Legg.

(Affidavit of Jennifer Belcik ("Belcik Affidavit"), Docket #37-3 at Paragraph 7.)

       During that attempted restraint, Mr. Legg grabbed his gun and fired it numerous times,

with one bullet hitting Detective Berry in the knee. (Shepetiak Depo. at p. 84.) Ms. Belcik

stated that she witnessed Mr. Legg "pull out a gun and begin shooting" at Detective Berry and

that Detective Berry then "grabbed his knee." (Belcik Affidavit at Paragraphs 8 and 9.)

Detective Berry testified that he first realized Mr. Legg had a gun when he heard the first

gimshot, but that the first gunshot did not hit him. (Berry Depo. at p. 47.) Officer Shepetiak

testified,"It's all milliseconds of how it happened, sir. He grabbed his gun - or 1 was notified

that there was a gun. His hands went down. 1 went to restrain him, and 1 don't even think 1 had

a full, quote on, quote off, bear hug on him before he shot Detective Berry in the leg." Ms.

Belcik stated in her Affidavit that after Officer Shepetiak separated from Mr. Legg "who was

shooting, both Officers shot back" at Mr. Legg. (Belcik Affidavit at Paragraph 10.) Officer

Shepetiak stated that he started shooting when he "told [himself] that [he] had to do something

or [he was] going to die."(Shepetiak Depo. at p. 85.) Officer Shepetiak fired his gun 5 to 7

times, fatally injuring Mr. Legg. (Shepetiak Depo. at p. 86.)

II.    The Complaint.

       On June 18, 2020, Kathleen Hogan, Mr. Legg's mother, as Administrator of Mr. Legg's

Estate, filed this lawsuit against the City ofParma,the City ofParma Heights, Officer Shepetiak

and Detective Berry, alleging that the policies and practices ofthe City ofParma and the City of


                                               -5-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 6 of 17. PageID #: 588




Parma Heights, along with a failure to properly train officers regarding interactions with

individuals suffering from autism and/or other mental health disorders, ultimately caused the

death of Mr. Legg, who was autistic. Ms. Hogan asserted a claim imder 42 U.S.C. § 1983 for

unreasonable search and seizure and use of excessive force (First Cause of Action); a claim for

wrongful death under Ohio Rev. Code § 2125.02(Second Cause of Action); and, a claim

alleging Defendants "intentionally discriminated against Jonathan Legg or failed to provide him

a reasonable accommodation when they used unnecessary and excessive force against him

because of his disability," in violation of Title n ofthe Americans With Disabilities Act(Third

Cause of Action.


       On August 17,2020, Defendants Luke Berry and the City ofParma Heights filed a

Motion for Judgment on the Pleadings. (Docket #12.) On October 2,2020, Defendants City of

Parma and Officer Shepetiak filed a Motions for Judgment on the Pleadings. (Docket #20.) On

December 18,2020,this Court granted Defendants' Motions for Judgment on the Pleadings only

as to Ms. Hogan's Americans with Disabilities Act Claim (Third Cause of Action). On April 2,

2021,the Court granted Ms. Hogan's unopposed Motion to Drop Certain Parties, dismissing

Detective Berry and the City ofParma Heights from this case. (Docket #34.) Ms. Hogan's

excessive use offorce and wrongful death claims against Officer Shepetiak and the City of

Parma remain.


III.   Motions for Summary Judgment.


       On April 19, 2021, Officer Shepetiak and the City ofParma filed a Motion for Summary

Judgment(Docket #37); Ms. Hogan filed a Memorandum in Opposition on May 19, 2021

(Docket #39); and, a Reply Brief was filed on May 28,2021 (Docket #45). As set forth in the


                                               -6-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 7 of 17. PageID #: 589




briefing, Ms. Hogan's claims regarding excessive force relate to the actions taken by Officer

Shepetiak to restrain Mr. Legg, which she claims were unnecessary, unwarranted and

unnecessarily escalated the circumstances, resulting in the exchange of gunfire and Mr. Legg's

wrongful death. Ms. Hogan argues that the City ofParma failed to adequately train its officers

for encounters involving autistic citizens, and that the alleged lack oftraining resulted in the use

of excessive force against her son.

IV.    Standard of Review.


       Summaryjudgment is appropriate when the court is satisfied "that there is no genuine

issue as to any material fact and that the moving party is entitled to ajudgment as a matter of

law." Fed. R. Civ. P. 56(a). The burden of showing the absence of any such "genuine issue"

rests with the moving party:

       [A] party seeking summary judgment always bears the initial responsibility of
       informing the district court ofthe basis for its motion,and identifying those portions
       of'the pleadings, depositions, answers to interrogatories, and admissions on file,
       together with affidavits, if any,' which it believes demonstrates the absence of a
       genuine issue of material fact.

Celotex V. Catrett, All U.S. 317, 323(1986). A fact is "material" only if its resolution will

affect the outcome ofthe lawsuit. Anderson v. Liberty Lobby, Inc., All U.S. 242,248 (1986).

Determination of whether a factual issue is "genuine" requires consideration ofthe applicable

evidentiary standards. The court will view the summary judgment motion in the light most

favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574,587(1986).


       Summary judgment should be granted if a party who bears the burden of proof at trial

does not establish an essential element oftheir case. Tolton v. American Biodyne, Inc.,48 F.3d

                                                -7-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 8 of 17. PageID #: 590




937,941 (6* Cir. Ohio 1995)(citing Celotex, All U.S. at 322). Accordingly,"[t]he mere

existence of a scintilla of evidence in support ofthe plaintiffs position will be insufficient; there

must be evidence on which the jury could reasonably find for the plaintiff." Copeland v.

Machulis,57 F.3d 476,479(6"' Cir. Mich. 1995){diiing Anderson, All U.S. at 252). Moreover,

if the evidence presented is "merely colorable" and not "significantly probative," the court may

decide the legal issue and grant summaryjudgment. Anderson, All U.S. at 249-50 (citations

omitted).

        Once the moving party has satisfied its burden of proof, the burden then shifts to the

nonmoving party. The nonmoving party may not simply rely on its pleadings, but must"produce

evidence that results in a conflict of material fact to be solved by a jury." Cox v. Kentucky Dep't

ofTransp., 53 F.3d 146,149(6'" Cir. Ky. 1995). FED. R. CiV. P. 56(e)states:

       When a motion for summaryjudgment is made and supported as provided in this
       rule, an adverse party may not rest upon the mere allegations or denials ofthe
       adverse party's pleading, but the adverse party's response, by affidavits or as
       otherwise provided in this rule, must set forth specific facts showing that there is
        a genuine issue for trial.


The Federal Rules identify the penalty for the lack ofsuch a response by the nonmoving party as

an automatic grant ofsummary judgment, where otherwise appropriate. Id.

        As a general matter, the district judge considering a motion for summaryjudgment is to

examine "[ojnly disputes over facts that might affect the outcome ofthe suit under governing

law." Anderson, All U.S. at 248. The court will not consider non-material facts, nor will it

weigh material evidence to determine the truth ofthe matter. Id. at 249. The judge's sole

function is to determine whether there is a genuine factual issue for trial; this does not exist



                                                 -8-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 9 of 17. PageID #: 591




unless "there is sufficient evidence favoring the nonmoving party for ajury to return a verdict for

that party." Id.

        In sum,proper summary judgment analysis entails "the threshold inquiry of determining

whether there is the need for a trial—whether, in other words,there are any genuine factual issues

that properly can be resolved only by a finder offact because they may reasonably be resolved in

favor of either party." Anderson, All U.S. at 250.

V.      Discussion.


        A.      First Cause of Action - Claims Brought Pursuant to 42 U.S.C.§ 1983.


       In order to prevail on a claim brought pursuant to § 1983, a plaintiff must establish by a

preponderance ofthe evidence that a person acting under the color oflaw deprived him of a right

secured by the United States Constitution or the laws ofthe United States. Smoak v. Hall,460

F.Sd 768,111 (6"' Cir. Tenn. 2006). A violation of§ 1983 must be intentional or knowingly

committed in order to be compensable. A negligent or reckless deprivation is not sufficient.

Ahlers v. Schebil, 188 F.3d 365, 373 (6"' Cir. Mich. 1999). Further, an injury caused by mere

negligence, that does not rise to the level of a constitutionally protected interest, is not

compensable under §1983. See Collins v. City ofShaker Heights, 503 U.S. 115 (1992).

        Government officials are protected from liability for civil damages, including those that

arise under §1983,"insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known." Pearson v. Callahan,

555 U.S. 223,231 (2009). Qualified immunity protects "all but the plainly incompetent or those

who knowingly violate the law." Ashcroft v. al-Kidd, 563 U.S. 731,743(2011). To determine

                                                  -9-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 10 of 17. PageID #: 592




 whether qualified immunity applies in a given case, we use a two-step analysis:(1)viewing the

 facts in the light most favorable to the plaintiff, we determine whether the allegations give rise to

 a constitutional violation; and(2) we assess whether the right was clearly established at the time

 ofthe incident. Campbell v. City ofSpringboro, Ohio,700 F.3d 779,786 (6"' Cir. Ohio 2012);

 see also Saucier v. Katz, 533 U.S. 194,201 (2001). We can consider these steps in any order.

 Pearson v. Callahan, 555 U.S. 223,236(2009). However,"If there is no constitutional

 violation, then plaintiffs § 1983 claim fails as a matter oflaw and the defendant is therefore

 entitled to summaryjudgment and does not need qualified immunity." Marvin v. City ofTaylor,

 509 F.3d 234,244(6* Cir. Mich. 2007)(citing Scott v. Harris, 127 S. Ct. 1769,1779(2007)).

                1.      Excessive Force - Officer Shepetlak.


        Excessive force claims are analyzed under the Fourth Amendment's reasonableness

 standard. See Graham v. Connor,490 U.S. 386, 395 (1989). This standard encompasses "a

 built-in measure of deference to the officer's on-the-spotjudgment about the level offorce

 necessary in light ofthe circumstances ofthe particular case." Burchett v. Kiefer, 310 F.3d 937,

944(6th Cir. Ohio 2002)(citing Graham,490 U.S. at 396). It "allow[s] for the fact that police

 officers are often forced to make split-second judgments-in circumstances that are tense,

 uncertain, and rapidly evolving—about the amoimt offorce that is necessary in a particular

 situation." Graham,490 U.S. at 396-97. The factors considered in assessing a constitutional

 excessive force claim include the particular facts and circumstances ofeach case, the severity of

the crime, the threat posed by the suspect, and whether the suspect is "actively resisting arrest or

 attempting to evade arrest by flight." Graham,490 U.S. at 396. "The 'reasonableness' ofthe

 particular use offorce must be judged from the perspective of a reasonable officer on the scene.



                                                 -10-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 11 of 17. PageID #: 593




 rather than with the 20/20 vision of hindsight." Graham,490 U.S. at 396. "An officer should be

 entitled to qualified immunity if he made an objectively reasonable mistake as to the amount of

 force that was necessary vmder the circumstances with which he was faced." Solomon v. Auburn

 Hills Police Dept., 389 F.3d 167,175 (6th Cir. Mich. 2004)(citation omitted).

        There was no use offorce by Officer Shepetiak when he pulled Mr. Legg over; no use of

 force by Officer Shepetiak when he spoke to Mr. Legg regarding his license plate; no use of

 force by Officer Shepetiak when he asked Mr. Legg for permission to search the car; no use of

 force by Officer Shepetiak when he asked Mr. Legg to exit the vehicle; and, no use offorce by

 Officer Shepetiak when he asked Mr. Legg to turn around and place his hands on the vehicle so

 that he could check Mr. Legg for weapons. Officer Shepetiak used force only upon being alerted

 by Detective Berry that Mr. Legg appeared to be reaching for something in his waistband and

 observing the same, and that use offorce was objectively reasonable. Officer Shepetiak made a

 split-second judgment to "bear hug" Mr. Legg in an attempt prevent the situation fi-om

 escalating. Officer Shepetiak's attempt to restrain Mr. Legg with a "bear hug" was reasonable

 and not excessive given the perceived threat, and ultimately not even enough force to prevent

 Mr. Legg from accessing the gun concealed in his waistband and shooting Detective Berry.

 Officer Shepetiak used no more force than necessary in his attempt to restrain Mr. Legg in

 response to his objectively reasonable beliefthat, at that moment, he needed to stop Mr. Legg

from reaching for a weapon. There is no evidence from which a reasonable juror could find

 otherwise.


        Further, given the fact that Mr. Legg was firing a gun at Officer Shepetiak and Detective

 Berry and shot Detective Berry, the Officers were reasonable in responding with deadly force, as


                                               -11-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 12 of 17. PageID #: 594




 they most certainly had probable cause to believe that Mr. Legg posed an imminent threat of

 severe physical harm to themselves and others. The use of deadly force under the circumstances

 was not a violation of Mr. Legg's Fourth Amendment rights. Untalan v. City ofLorain,430

 F.3d 312, 314 (d"* Cir. Ohio 2005); Burnette v. Gee, 137 Fed. Appx 806, 810         Cir. Ky. 2005).

         Ms. Hogan argues that Officer Shepetiak "used excessive force and escalated the

 situation when he grabbed an autistic man from behind and attempted to throw him to the ground

 at a point in time when Jonathan was not imder arrest; was not resisting; was not fleeing; and

 posed no immediate threat of harm to Defendant Shepetiak or anyone else." The undisputed

 facts demonstrate that this was a routine traffic stop - until the point when Officer Shepetiak and

 Detective Berry correctly identified the fact that Mr. Legg was reaching for something in his

 waistband. There was no use offorce until that point. While both officers testified that Mr.

 Legg seemed quite nervous, there is no evidence that Officer Shepetiak or Detective Berry had

 any knowledge whatsoever that Mr. Legg may be autistic or mentally disabled, and their actions

 throughout the traffic stop, under the circumstances, were reasonable regardless. Mr. Legg

 suffered no Constitutional injury at the hands of Officer Shepetiak. Officer Shepetiak's "bear

 hug" was a reasonable use offorce. Accordingly, Officer Shepetiak is entitled to summary

judgment on Ms. Hogan's Section 1983 claim as a matter oflaw.

                 2.     Failure to Train - Defendant City of Parma.

        Ms. Hogan is also pursuing a Fourth Amendment claim against the City ofParma,

 arguing that the City ofParma failed to adequately train its police officers in dealing individuals

 who have autism or Asperger's Sjmdrome and that the City's policies and practices led to Mr.

 Legg's death.



                                                -12-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 13 of 17. PageID #: 595




        "A municipality may not be held liable under § 1983 on a respondeat superior theory."

 Monell V. Dep't ofSac. Servs., 436 U.S. 658,691 (1978). When an action is brought under 42

 U.S.C. § 1983 against a municipality, plaintiff must show that, due to its deliberate conduct, the

 municipality was the "moving force" behind the injury alleged. Wright v. City ofEuclid, 962

 F.3d 852,879 (6*^ Cir. Ohio 2020) citing Alman v. Reed,703 F.3d 887,903(6* Cir. Mich. 2013).

 This requires plaintiff to demonstrate that "the municipality had a 'policy or custom'that caused

 the violation of his rights." Id. at 880(quoting Monell v. Dep't ofSoc. Servs.,436 U.S. 658,690).

 To state a cause of action, a plaintiff must demonstrate "(1)the existence of an illegal official

 policy or legislative enactment;(2)that an official with final decision making authority ratified

 illegal actions;(3)the existence ofa policy ofinadequate training or supervision; or(4)the

 existence of a custom oftolerance or acquiescence offederal rights violation." Id.; see Jackson v.

 City ofCleveland, 925 F.3d 793, 828        Cir. Ohio 2019). To properly plead a claim premised

 on inadequate training, the Supreme Court has held that "inadequacy of police training may

 serve as the basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact." City ofCanton v.

Harris,489 U.S. 378,388(1989).


        Regarding municipal liability under § 1983,the Supreme Court has held that ifthe officer

inflicted no constitutional injury on a person, then it is "inconceivable" that the City could be

liable to the person. DeMerrell v. City ofCheboygan, 206 Fed. Appx.418,429(d"' Cir. Mich.

2006)(citing City ofLos Angeles v. Heller, 475 U.S. 796, 799(1986)(per curiam)). If"a person

has suffered no constitutional injury at the hands ofthe individual police officer, the fact that

department regulations might have authorized the use of constitutionally excessive force is quite



                                                 -13-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 14 of 17. PageID #: 596




 beside the point." City ofLos Angeles v. Heller, 475 U.S. 796, 799.

        As stated above, Mr. Legg suffered no constitutional injury at the hands of Officer

 Shepetiak. Accordingly, there is no basis upon which to find the City liable under Section 1983.

 Furthermore, Ms. Hogan asserted, without providing any supporting evidence, that the City of

 Parma failed to adequately train its police officers to deal with citizens who have autism or

 Asperger's syndrome. There is no evidence in the record, at all, regarding the training that the

 City ofParma does or does not provide to its police officers and, while Officer Shepetiak could

 not remember the specifics of his prior training regarding individuals with disabilities, that alone

 does nothing to establish that the City ofParma acted with a deliberate indifference to the rights

 ofthose with whom the police come into contact.^ Accordingly, the City ofParma is entitled to

 summaryjudgment on Ms. Hogan's Section 1983 claim for failure to train as a matter oflaw.

        B.      Second Cause of Action - Wrongful Death, Ohio Rev. Code § 2125.01.

                1.      Officer Shepetiak.


        Pursuant to Ohio Rev. Code § 2744.03(A)(6), employees of a political subdivision are

immune from "a civil action brought...to recover damages for injury, death, or loss to persons




          Officer Shepetiak testified during deposition that he believes he "had training how
  to deal with individuals with mental health disabilities," but was not certain whether the
  training specifically included discussion of autism. He testified he is not familiar with the
  mannerisms ofa person with autism or Asperger's s5mdrome. (Shepetiak Depo. at p. 23-
  30.) Although Ms. Hogan alleges that the City did not provide adequate training and that
  autism-specific training would have been helpful in this situation, she offers no evidence
  in support ofthe same. Again,the Officers did not know that Mr. Legg was autistic and
  there is no evidence that had they known,they would have responded differently under
  the circumstances. Up until the Officers correctly perceived that Mr. Legg was reaching
  for a weapon,the entirety ofthe interaction between the Officers and Mr. Legg was calm
  and uneventful and Officer Shepetiak's "bear hug" restraint was objectively reasonable.

                                                -14-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 15 of 17. PageID #: 597




 or property allegedly caused by any act or omission in connection with a governmental or

 proprietary function," unless the employee acted outside the scope of his employment, acted

 "with malicious purpose, in bad faith, or in a wanton or reckless manner," or unless "liability is

 expressly imposed upon the employee by a section ofthe Revised Code." Ohio Rev. Code §

 2744.03(A)(6)(a)-(c). The provision of police services is a governmental function. Ohio Rev.

 Code § 2744.01(C)(2)(a).

        "Malicious purpose encompasses exercising 'malice,' which can be defined as the willful

 and intentional design to do injury, or the intention or desire to harm another, usually seriously,

 through conduct that is unlawful or unjustified." Caruso v. State, 136 Ohio App.3d 616,620,

 737 N.E.2d 563(lO* Dist. Ct. App. 2000)(citing Jackson v. Butler Cty. Ed. ofCty. Comm'rs., 76

 Ohio App.3d 448,453-454,602 N.E.2d 363 (12'" Dist. Ct. App. 1991)). An act is committed

 recklessly if it is done "with knowledge or reason to know offacts that would lead a reasonable

 person to believe that the conduct creates an unnecessary risk of physical harm and that such risk

 is greater than that necessary to make the conduct negligent." Caruso, 136 Ohio App. 3d at 621

(citing Hackathorn v. Preisse, 104 Ohio App.3d 768, 771,663 N.E.2d 384(9'" Dist. App.

 1995)).


        For the reasons outlined above. Officer Shepetiak's actions under the circumstances were

 reasonable and there is no evidence that his attempted restraint of Mr. Legg in response to a

 perceived threat, or the use of deadly force, both of which occurred within the scope of his

employment, were the result of malice, or that Officer Shepetiak acted in bad faith or in a

 wanton or reckless manner. No reasonable juror could find otherwise. Accordingly, Officer

 Shepetiak is statutorily immune from Ms. Hogan's State law wrongful death claim and is entitled

to summaryjudgment as a matter oflaw.

                                                -15-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 16 of 17. PageID #: 598




                 2.     The City of Parma.


         The provision of police services, including the training and supervision of police

 officers, is a governmental function and none ofthe exceptions to municipal statutory immunity

 apply. Ohio Rev. Code § 2744.02(A)(1); 2744.02(B); McCloud v. Nimmer,72 Ohio App. 3d

 533, 536-38(Ohio Ct App. 8"^ Dist. 1991). Accordingly, the City ofParma is statutorily immune

 from Ms. Hogan's State law wrongful death claim and is entitled to simimaryjudgment as a

 matter oflaw.


 VI.    Conclusion.


        The facts ofthis case profoundly illustrate the inherent danger police officers face when

 engaging in a traffic stop. Police officers must be observant, courteous, patient and vigilant-

 and, no matter how minor the offense, must never assume that a traffic stop will be "routine." In

 this ease, what appeared to be a "routine" traffic stop, escalated into a fatal encoimter when Mr.

 Legg reached for and grabbed his firearm and began shooting at the Officers, wounding

 Detective Berry and, as a result, suffered mortal woimds himself. The evidence presented in this

 case definitively demonstrates that Officer Shepetiak and Detective Berry acted reasonably and

 professionally throughout their encounter with Mr. Legg. The actions taken by both Officers to

 defend themselves and protect the public, in response to the immediate threat of danger on a

 public thoroughfare, were imquestionably proper, reasonable and necessary.

        The Motion for Summary Judgment filed by Defendants, City ofParma and Officer Peter

 Shepetiak,(Docket #37)is hereby GRANTED.

        This ease is hereby TERMINATED.




                                                -16-
Case: 1:20-cv-01331-DCN Doc #: 46 Filed: 06/17/21 17 of 17. PageID #: 599




       IT IS SO ORDERED.



                                      [WMJim:4k/
                                      DONALD C.I^UGENT         i   .1


                                      Senior United States District Judge


       DATED:           1,lnl




                                       -17-
